IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50794
                        Conference Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus


DAMON LYRON CHILDERS,

                                         Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. W-99-CR-18-ALL
                         - - - - - - - - - -
                           August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Damon Lyron Childers has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Childers has received

a copy of counsel’s brief and motion but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                No. 99-50794
                     -2-

CIR. R. 42.2.